SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53851 Mobivity Holdings Corp. (Exact Name of Registrant as Specified in Its Charter) Nevada 26-3439095 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 58 W. Buffalo St. #200 Chandler, AZ 85225 (Address of Principal Executive Offices & Zip Code) (866) 622-4261 (Registrant’s Telephone Number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox As of November 13, 2012, the registrant had 23,218,117 shares of common stock issued and outstanding. MOBIVITY HOLDINGS CORP INDEX Page Part I Financial Information Item 1. Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statement of Stockholders’ Equity (Deficit) 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 Part II Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 6. Exhibits 38 Signatures -i- Table of Contents Part I - Financial Information Item 1.Financial Statements Mobivity Holdings Corp. Consolidated Balance Sheets September 30, December 31, (Unaudited) (Audited) Current assets Cash $ $ Accounts receivable, net of allowance for doubtfulaccounts of $43,875 and $18,050, respectively Other current assets Total current assets Equipment, net Goodwill Intangible assets, net Other assets TOTAL ASSETS $ $ Current liabilities Accounts payable $ $ Accounts payable - related party - Accrued interest Accrued and deferred personnel compensation Deferred revenue - related party Deferred revenue and customer deposits Convertible notes payable, net of discount Notes payable, net of discount Cash payment obligation, net of discount - Derivative liabilities Other current liabilities Earn-out payable - Total current liabilities Non-current liabilities Long term accounts payable - Earn-out payable - Total non-current liabilities - Total liabilities Commitments and Contingencies (See Note 11) Stockholders' equity (deficit) Common stock, $0.001 par value; 150,000,000 shares authorized; 23,218,117 and 22,754,308 shares issued and outstanding as of September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) ) TOTAL LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying notes to consolidated financial statements (unaudited). -1- Table of Contents Mobivity Holdings Corp. Consolidated Statements of Operations (Unaudited) Three months ended September 30, Nine months ended September 30, (Restated) (Restated) Revenues Revenues $ Cost of revenues Gross margin Operating expenses General & administrative Sales & marketing Engineering, research, & development Depreciation & amortization Total operating expenses Loss from operations ) Other income/(expense) Interest income - - Interest expense, net ) Change in fair market value of derivative liabilities ) ) Loss on sale of asset - - ) - Loss on adjustment in contingent consideration ) - ) - Total other income/(expense) Loss before income taxes ) Income tax expense - ) - ) Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of shares during the period - basic and diluted See accompanying notes to consolidated financial statements (unaudited). -2- Table of Contents Mobivity Holdings Corp. Consolidated Statements of Stockholders' Equity (Deficit) (Unaudited) Total Common Stock Additional Stockholders' Shares Amount Paid-In Capital Accumulated Deficit Equity (Deficit) Balance, December 31, 2011 $ $ $ ) $ ) Issuance of common stock for services - Issuance of common stock for late payment - Stock-based compensation - - - Adjustment to derivative liability due to debt repayment 4 - Adjustment to derivative liability due to debt conversion - - - Net loss for the nine months ended September 30, 2012 - - ) ) Balance, September 30, 2012 $ $ $ ) $ ) See accompanying notes to consolidated financial statements (unaudited). -3- Table of Contents Mobivity Holdings Corp. Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, (Restated) OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Bad debt expense - Common stock for services - Stock-based compensation Stock issued for late payment - Depreciation and amortization expense Loss on adjustment in contingent consideration - Change in fair market value of derivative liabilities ) Amortization of deferred financing costs Amortization of note discounts Loss on sale of assets - Increase (decrease) in cash resulting from changes in: Accounts receivable ) ) Other current assets ) Other assets ) Accounts payable ) Accounts payable - related party - Accrued interest Accrued and deferred personnel compensation ) Deferred revenue - related party ) - Deferred revenue and customer deposits Other liabilities Net cash used in operating activities ) ) INVESTING ACTIVITIES Purchases of equipment ) ) Acquisition of intangible assets - ) Cash paid for acquisitions - ) Net cash used in investing activities ) ) FINANCING ACTIVITIES Proceeds from issuance of notes payable, net of finance offering costs Payments on notes payable ) ) Payments on cash payment obligation ) ) Proceeds from issuance of common stock and warrants, net of equity offering costs - Net cash provided by financing activities Net change in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosures: Cash paid during period for : Interest $ $ Income taxes $
